McCay, Judge.
1. To impose upon the plaintiff the duty of filing an affidavit that all legal taxes due. on a debt have been paid, before the same ever came into his power, custody or control, is to put upon him a duty which it is almost impossible for him conscientiously to perform. It is, in effect, to deprive the true owner of the debt of all right of action upon it, since, in very few cases, is it possible for him to make the affidavit. We cannot think, therefore, it was the intent of the Legislature to go so far as this. And if it were, we should greatly doubt if so extreme a course was within its constitutional power.
2. It is well settled, by the United States Courts, that a law of a State, denying all remedy on a debt, is void. And the case put would seem to come within this rule.
3. If, upon the trial, it appears that the taxes have not been paid, we think, under the Act, the case would have to go, but that is matter for proof, and is a very different thing from forcing the plaintiff, on oath, to declarea matter about which he knows nothing. Transfers of debts, since the passage of the Act, may stand upon a different footing, since the parties now know what is before them, and they ought to see, before they buy, what is the truth. In furtherance of the object of the law, we should admit the evidence of any one, a previous owner, who knew the facts. We think, as the plaintiff has made affidavit that all legal taxes due by him on the debt have been paid, and it appearing, affirmatively, that he became the owner before the 13th of October, 1870, that he has substantially complied with the law.
Judgment reversed.